Citation Nr: 1605320	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than October 15, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 15, 2009 for the grant of entitlement to special monthly compensation based on the need of aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.W., P.W., and R.W.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2010, the RO granted service connection for PTSD, assigning a 100 percent rating, effective October 15, 2009.  The RO also granted entitlement to special monthly compensation based on aid and attendance criteria being met in a July 2011 rating decision, effective October 15, 2009.  In November 2015, the Veteran, along with his son, daughter, and friend testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The VBMS file shows that multiple documents were scanned into the record after the latest statement of the case in July 2012.  It does not appear, however, that the evidence is new, in that the RO either previously considered it in previous rating decisions; or the information is essentially cumulative of the evidence already of record.  The evidence added includes copies of service treatment records and post-service treatment records dating back to the 1980s and referencing symptoms in the 1970s.  In addition there are statements from the Veteran and another individual concerning the Veteran's psychiatric symptoms and stressors in service and after service.  The previous rating decisions of record already considered the service treatment records, as well as post-service medical evidence showing psychiatric treatment since the 1980s, and the Veteran's contentions that he suffered psychiatric problems as far back as his time in service in the 1970s.  Thus, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, as all of the evidence scanned into VBMS after the last statement of the case is either duplicative or cumulative of the information already of record that had been previously considered by the RO.


FINDINGS OF FACT

1.  The Veteran's last service connection claim for PTSD was denied in a June 2003 rating decision.  The Veteran did not appeal this decision; nor has he filed a proper motion for clear and unmistakable error in the June 2003 decision; or shown that the presumption of regularity has been rebutted in terms of receipt of notice of the June 2003 rating decision. 

2.  The Veteran filed a petition to reopen service connection for PTSD on October 15, 2009.  

3.  The Veteran did not submit a claim for service connection for PTSD between June 2003 (the date of the last RO decision denying his claim) and October 15, 2009.

4.  The Veteran did not submit a claim for special monthly compensation prior to October 15, 2009. 


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to October 15, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date prior to October 15, 2009, for the award of special compensation based on the need of aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1114(l), 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 3.401(a)(1), 3.350(b), 3.352(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in October 2009 and June 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding his original service connection claim for PTSD and claim for special monthly compensation based on aid and attendance, respectively.  As such, the October 2009 and June 2010 letters satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service records, VA treatment records, and private treatment records.  The Veteran has submitted copies of private medical evidence.  The RO also has provided him VA examinations addressing his PTSD and special monthly compensation claims.  The examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Also of record and considered in connection with the appeal is the transcript of the November 2015 Board hearing.  The Veteran was provided an opportunity to set forth his contentions with respect to the issue of entitlement to an earlier effective date for service connection for PTSD and special monthly compensation based on aid and attendance during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2015 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal that the Veteran sought to testify about.  Also, information was solicited regarding why the Veteran believed he should be entitled to earlier effective dates for service connection for PTSD and special monthly compensation based on the need of aid and attendance of another person.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and the hearing was legally sufficient. 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II.  Effective Date for Service Connection for PTSD

The Veteran filed a claim to establish entitlement to service connection for "nerves," "short temper," "violence," and depression in July 1986.  In a December 1986 decision, the RO denied service connection for nervous conditions.  The RO determined that an acquired neurosis was not shown in service and that a substance abuse disorder was of misconduct etiology.  The Veteran did not appeal the RO's denial.  Thus, the December 1986 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 1992 the Veteran filed a claim to establish service connection for PTSD.  He was scheduled for an examination in April 1992 but the examination was cancelled.  In July 1992 the RO denied service connection for PTSD noting that the Veteran did not report for the scheduled examination or respond to the RO's request for more information.  The Veteran submitted a petition to reopen service connection for PTSD in January 1993 (within one year of the RO's denial in July 1992).  The RO denied the Veteran's claim in a June 1993 rating decision noting that the service treatment records contained no reference to a chronic psychiatric disorder of any type during active duty service.  The RO also noted that the Veteran was asked to furnish information relative to his claim but did not report any symptoms or complaints relevant to PTSD.  The RO further noted that the Veteran did not have any treatment records at the Cleveland VAMC and that an April 1993 VA examination made no reference to PTSD.  Thus, the RO determined that there was no current evidence diagnosing PTSD and the Veteran had not provided any medical evidence of symptomatology or history of this disorder.  

The Veteran filed a notice of disagreement with this rating decision in July 1993, but after a statement of the case was issued in November 1993, did not file a substantive appeal to appeal the decision to the Board.  Thus, the July 1993 rating decision is final, as well.  Id.

In November 2000 the RO sent the Veteran a letter notifying him that it appeared that he was seeking to reopen a service connection claim for PTSD.  The RO denied service connection for PTSD in a May 2001 rating decision, finding that new and material evidence had not been submitted to reopen the claim.  It was noted that outpatient treatment records from the Youngstown VAMC from January 1993 to November 2000 had been reviewed, and that the Veteran had failed to report for an examination that had been scheduled in April 2001.  

In March 2002, within one year since the May 2001 rating decision, the Veteran submitted another petition to reopen service connection for PTSD and major depression.  The Veteran underwent a VA examination in March 2003 and was diagnosed as having PTSD.  The examiner noted the traumatic incidents the Veteran described as occurring in his service in Vietnam and determined that it was possible that the Veteran's PTSD contributed to his emotional instability and recurrent depressive symptoms that had plagued him since his return from the military.

In a June 2003 rating decision, the RO denied service connection for PTSD, generalized anxiety disorder, and major depressive disorder, finding that new and material evidence had not been submitted to reopen the claim.  The RO noted that even though the VA examination indicated that the Veteran had a diagnosis of PTSD based on the Veteran's history, the RO had not been able to corroborate a specific stressor that occurred in Vietnam, because sufficient details, such as a date, time, and place, had not been provided.  The Veteran did not appeal the June 2003 rating decision; so the rating decision is final.  Id.

No correspondence was received from the Veteran since the June 2003 rating decision indicating his desire to reopen his service connection claim for PTSD until October 15, 2009.

After the Veteran submitted his claim, he was provided with a VA examination in February 2010.  The RO noted that the Veteran was claiming service connection for PTSD based on losing four members of his unit being killed in action, while he was in Vietnam.  It was further noted that review of the military records and a search of the National Archives indicated that the Veteran was a part of the same unit, and that these soldiers were killed in action.  Therefore, his military stressor was conceded.  The VA examiner was asked to provide an opinion as to whether the Veteran's current diagnosis of PTSD was related to his conceded military stressor.  After evaluating the Veteran, the examiner determined that based on the examiner's clinical experience and expertise, along with a review of the pertinent medical records, the Veteran's PTSD symptoms were at least as likely as not related to his conceded military stressors.  In an April 2010 rating decision, the RO granted service connection for PTSD, effective October 15, 2009, with a 100 percent disability rating assigned.  The RO noted that the decision was based on the Veteran's conceded military stressor, his long history of treatment for psychiatric symptoms, and the positive medical opinion provided in February 2010.

In statements and testimony the Veteran has asserted that he was diagnosed with PTSD long before October 2009 and that therefore service connection for PTSD should be based on the date of his first diagnosis, in the 1980s or even as early as the 1970s.  See, e.g., June 2010 statement in support of the claim; November 2015 Board hearing testimony. 

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b). 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

As noted above, the last June 2003 rating decision was not appealed and while the Veteran has generally asserted that he should have been granted service connection for PTSD based on earlier evidence in the file dating back to service, he has not asserted that it was clear and unmistakable error not to grant service connection for PTSD based on the evidence provided with his previous claims.  Clear and unmistakable error also has not been shown.  

In addition, the Veteran did not submit any correspondence regarding his service connection claim for PTSD after the last time it was denied in June 2003; nor did he submit any communication indicating any intent to file a claim to reopen service connection for PTSD prior to October 15, 2009.  

The Veteran generally alluded to a lot of the paperwork being sent to the wrong address at the Board hearing.  See November 2015 Board hearing transcript, p. 11.  However, he did not specifically allege that a notice letter for any of the prior rating decisions was sent to the wrong address.  Moreover, there is no record that any of the notice letters from the prior rating decisions were returned as undeliverable.  In this regard, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the Veterans Service Center Manager and to other officials at the RO who were responsible for notifying the Veteran of the prior rating decision in connection with his claim for service connection for PTSD.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO). 

Significantly, the Veteran may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'  Jones v. West, 12 Vet. App. 98, 102 (1998). 

Conversely, clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery.  See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order); see also Crain, 17 Vet. App. at 188-89.

If the Veteran succeeds in rebutting the presumption of regularity, the burden then shifts to VA to establish that regular administrative practices were, in fact, observed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary); see also Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

In the instant case, the December 1986, June 1993, and June 2003 notice letters associated with the respective rating decisions were sent to the Veteran's correct address of record and not returned as undeliverable.  At the time of the June 2003 letter, the Veteran had provided several different mailing addresses or places of residence.  It appears that the RO sent the June 2003 notice letter to the last known address of record.  The Veteran also has not specifically alleged nonreceipt of the notice letter.  Therefore, absent clear evidence to the effect that VA's regular mailing practices were not followed in the instant case, the Board finds that the presumption of regularity has not been rebutted.  Jones, supra; Crain, supra.

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than October 15, 2009 for the grant of service connection for PTSD.  The Board acknowledges the arguments set forth by the Veteran.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above was determined to be October 15, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Accordingly, the claim for entitlement to an effective date prior to October 15, 2009 for service connection for PTSD is denied.

II.  Effective Date for Special Monthly Compensation

In July 2011, the RO granted entitlement to special monthly compensation based on aid and attendance criteria, with an effective date of October 15, 2009.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The Veteran appealed this rating decision asserting entitlement to an effective date earlier than October 15, 2009 for the assignment of special monthly compensation for aid and attendance.  He generally testified that his PTSD had been severely disabling since his military service.  

In addition to the effective date regulations noted in the prior section addressing the PTSD claim, 38 C.F.R. § 3.401(a)(1) provides that awards of aid and attendance or housebound benefits, will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (3) (2015). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

In addressing this matter, the Veteran filed his claim for special monthly compensation based on the need of aid and attendance by another person in May 2010.  He underwent an aid and attendance VA examination in June 2010, which noted that the Veteran required assistance with activities of daily living, based on his knees, back, and emotional illness from severe PTSD with depression.  

The RO granted entitlement to special monthly compensation in July 2011 based on the April 2010 rating decision, which granted service connection for PTSD assigning a 100 percent rating for symptoms of being emotionally labile and unable to seek assistance or protect himself from the hazards of everyday living.  The effective date assigned was October 15, 2009, because the total evaluation for PTSD that was assigned as of that date was based in part due to symptoms of emotional instability.

As the award of aid and attendance was based on the Veteran's reopened claim for service connection for PTSD, the effective date cannot be prior than the date of such claim, which in this case, is October 15, 2009.  See 38 C.F.R. § 3.401(a)(1).   Therefore, the Veteran's claim for an effective date prior to October 15, 2009 for the grant of entitlement to special monthly compensation is denied.  


ORDER

Entitlement to an effective date earlier than October 15, 2009 for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than October 15, 2009 for the grant of entitlement to special monthly compensation based on the need of aid and attendance of another person is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


